Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made this 26th day of
September, 2015, by and between SPX Corporation, a Delaware corporation (“SPX”)
and SPX FLOW, Inc., a Delaware corporation (“Flowco”).  Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
them in the Separation Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, SPX and Flowco are parties to that certain Separation and Distribution
Agreement dated as of September 22, 2015 (the “Separation Agreement”);

 

WHEREAS, in furtherance of the transactions contemplated in the Separation
Agreement, SPX has agreed to provide to Flowco certain services for the periods
and on the terms and conditions set forth herein; and

 

WHEREAS, in furtherance of the transactions contemplated in the Separation
Agreement, Flowco has agreed to provide to SPX certain services for the periods
and on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties agree:

 

1.             SERVICES

 

1.1          Services.  During the term of this Agreement and subject to the
terms and conditions set forth herein,

 

(a)           SPX shall provide to Flowco, or cause an Affiliate or Affiliates
of SPX designated by SPX for this purpose to provide to Flowco (with SPX, each,
a “SPX Service Provider”), and Flowco agrees to purchase from the SPX Service
Providers, the services set forth in Schedule A attached hereto (each, an “SPX
Service”, and collectively, the “SPX Services”); and

 

(b)           Flowco shall provide to SPX, or cause an Affiliate or Affiliates
of Flowco designated by Flowco for this purpose to provide to SPX (with Flowco,
each, a “Flowco Service Provider” and together with the SPX Service Providers,
the “Service Provider”), and SPX agrees to purchase from the Flowco Service
Providers, the services set forth in Schedule B attached hereto (each, a 
“Flowco Service”, collectively, the “Flowco Services” and together with the SPX
Services, the “Services”).

 

1.2          Level of Services.  Except as set forth specifically in Schedule A,
Schedule B or otherwise specifically agreed to in writing by SPX and Flowco,
(a) each party shall provide, or cause its Affiliate to provide, each Service
with a degree of care consistent with the care it exercises in the conduct of
similar activities for itself, (b) each of the SPX Services that are similar to
those provided to, or in connection with the operation of, the Flowco Business
prior to the Effective Time shall be, in all material respects, consistent in
scope, quality and nature with

 

1

--------------------------------------------------------------------------------


 

those provided to, or provided on behalf of, the Flowco Business prior to the
date hereof, (c) each of the Flowco Services that are similar to those provided
to, or in connection with the operation of, the Infrastructurco Business prior
to the Effective Time shall be, in all material respects, consistent in scope,
quality and nature with those provided to, or provided on behalf of, the
Infrastructurco Business prior to the date hereof and (d) in no event shall any
Service be provided at a level of service (including, without limitation,
accuracy, quality, completeness, timeliness, priority and responsiveness) lower
than the levels at which such Services were provided prior to the date hereof,
if applicable.  The Services to be provided hereunder that are not similar to
those provided to the Flowco Business or to the Infrastructurco Business prior
to the Effective Time shall be performed by personnel selected by the Service
Provider providing such Services, which personnel shall have the capacity, skill
and expertise necessary to perform such Services.  In providing the Services,
neither the Service Provider nor any of its Affiliates shall be obligated to:
(i) hire any additional employees; (ii) maintain the employment of any specific
employee; or (iii) purchase, lease or license any additional facilities,
equipment or materials; provided that, at all times, the Service Provider shall
maintain the standard of care and performance as set forth in the preceding
sentences of this Section 1.2.

 

1.3          Cooperation.  Each party shall cause its employees to reasonably
cooperate with employees of the Service Provider in providing a Service to such
party, to the extent required for effective delivery of the Services and to
minimize the disruption to, or additional recordkeeping required by, the Service
Provider.  In addition, each party shall name a point of contact who shall be
responsible for the day-to-day implementation of this Agreement, including
attempted resolution of any issues that may arise during the performance of any
of such party’s obligations hereunder.

 

1.4          Third-Party Services.  At its option, each party may cause any
Service it is required to provide hereunder to be provided by any third party (a
“Third-Party Service”), in which event such Service Provider shall provide prior
written notice to the other party of its election to cause such Service to be
provided by a third party.  Such Service Provider shall not be responsible for
the performance of any Third-Party Services so long as such Service Provider
reasonably selects the provider of such Third-Party Services and imposes on such
third-party provider the confidentiality obligations specified in this
Agreement.  The Service Provider shall assign its rights to enforce any
confidentiality claims against such third-party provider to the other party.

 

1.5          Impracticability.  Notwithstanding any other provision of this
Agreement, no Service Provider shall be required to provide any Service to the
extent the performance of such Service becomes impracticable as a result of a
cause or causes outside the control of such Service Provider or to the extent
the provision of such Service would require such Service Provider to violate any
applicable laws. Each party, as Service Provider, shall promptly notify the
other party in writing upon learning of such a cause or causes and shall use
commercially reasonable efforts to resume its performance of any Service so
suspended with the least possible delay as soon as practicable.

 

2

--------------------------------------------------------------------------------


 

1.6          Performance and Receipt of Services.

 

(a)           SPX and Flowco shall each exercise reasonable care in providing
and receiving any Service to (i) prevent access to the Services or the
computing, telecommunications or other digital operating or processing systems
or environments (including computer programs, data, databases, computers,
computer libraries, communications equipment, networks and systems) accessed
and/or used in connection with the Services (collectively, the “Information
Systems”) by unauthorized Persons and (ii) not damage, disrupt or interrupt the
Services or Information Systems.

 

(b)           Neither SPX nor Flowco shall access, nor shall either permit
unauthorized Persons to access, the other party’s Information Systems and/or
networks without express written authorization of such party, and any such
actual or attempted access shall be consistent with any such authorization and
the means of access directed by the party granting access to the given
Information System.  Each party shall comply with those reasonable policies and
procedures relating to access to the other party’s Information Systems as have
been provided to it by the other party.

 

1.7          Representatives; Status Meetings.  SPX hereby designates Suzanne
Harrington as the SPX representative (the “SPX Representative”) and Flowco
hereby designates Nick Persavich as the Flowco representative (the “Flowco
Representative”) to coordinate the Services provided under this Agreement.  The
SPX Representative and the Flowco Representative shall meet on a monthly basis,
or more frequently if reasonably requested by either party, to discuss the
Services being provided, the charges and Invoices (as defined below) therefor,
any problems with the Services, charges or Invoices, any proposed modifications
and any terminations of Services pursuant to Section 6.2(b) below (“Status
Meetings”).  Status Meetings shall be held at a time and place mutually
agreeable to the Flowco Representative and the SPX Representative and shall be
for a reasonable duration; provided that Status Meetings may be held in person
or via conference telephone, videophone or similar means.  Each of SPX and
Flowco may change its respective representative at any time by written notice to
the other party.

 

1.8          Personnel. Each Service Provider shall remain responsible for
compensating the employees and the independent contractors it engages to perform
the Services on its behalf.  The parties acknowledge and agree that those
employees and independent contractors used by the Service Providers in the
performance of the Services will have no employer/employee relationship with the
recipient of the Services, and that each Service Provider alone is responsible
for providing workers’ compensation insurance for its applicable employees, for
paying the salaries and wages of its applicable employees, for providing any
employee benefits to its applicable employees, and for ensuring that all
required tax withholdings are made.

 

2.             PAYMENTS

 

2.1          Services Pricing.  Flowco shall pay SPX or its applicable Affiliate
fees for the SPX Services on the basis and in the manner described in Schedule
A.  SPX shall pay Flowco or its applicable Affiliate fees for the Flowco
Services on the basis and in the manner described in Schedule B.  Each party or
its agents shall keep and maintain such books and records as may be reasonably
necessary to make any applicable allocations.  During the term of this Agreement
and

 

3

--------------------------------------------------------------------------------


 

at any time thereafter upon the reasonable request of another party, each party
shall make copies of the relevant portion of such books and records available to
the other party for inspection upon request and with reasonable notice.

 

2.2          Invoicing. Except for those charges with alternate invoicing and
payment terms specifically set forth in the Schedules hereto, within twenty (20)
days following the end of each calendar month during the term hereof, (a) SPX
shall provide to Flowco a single invoice in form, format and media reasonably
acceptable to Flowco totaling all charges during such month for SPX Services
incurred by Flowco hereunder (each, a “SPX Invoice”) and (b) Flowco shall
provide to SPX a single invoice in form, format and media reasonably acceptable
to SPX totaling all charges during such month for Flowco Services incurred by
SPX hereunder (each, a “Flowco Invoice” and with any SPX Invoice, each an
“Invoice”).  Any failure by a party to provide an Invoice within such time
period or to provide the Invoice in such form, format or media as is reasonably
acceptable to the recipient of the Invoice shall not relieve the recipient of
the Invoice of its obligation to pay any Invoice received after such date.  Each
party agrees to provide such information as reasonably requested by the other
party for use in preparation of an Invoice.  Each Invoice shall contain a brief
description of each Service giving rise to such charge.

 

2.3          Payment.  Each party shall pay all amounts due under each Invoice
no later than forty-five (45) days following receipt of such Invoice, without
right to set-off or counterclaim (the “Payment Date”).  Each party reserves the
right to require payment in advance for any out-of-pocket expenses that may be
incurred in the course of performing this Agreement, including, without
limitation, payroll expenses.  In addition, the recipient shall be responsible
for any fees or charges payable to any government, regulatory organization or
other body in connection with the Services, and any sales, use, value added,
property, duties, or other taxes arising under this Agreement including in
connection with payments due under any Invoice (but excluding any taxes on the
net income of the Service Provider) and shall remit the amount due under this
Agreement without offset for any withholdings, fees or charges in respect of any
payments under this Agreement.  Each party shall pay all amounts due with
respect to those charges with alternate invoicing and payment terms specifically
set forth in the Schedules hereto in accordance with the relevant payment terms
set forth in the Schedules.

 

2.4          Late Payments. Interest on late payments will accrue at the Prime
Rate plus 2% (or the maximum legal rate, whichever is lower) calculated for the
actual number of days elapsed, accrued from the applicable Payment Date up to
the date of the actual receipt of payment.

 

3.             REPRESENTATIONS AND WARRANTIES

 

In addition to any representations set forth elsewhere in this Agreement
(including the Schedules hereto) each party represents and warrants that:

 

3.1          Such party (including, as applicable, its Affiliates) has all
necessary rights and authority to provide the Services such party will perform
as a Service Provider as contemplated herein.  Each party (including, as
applicable, its Affiliates) has obtained all necessary third party and
governmental consents and authorizations to provide the Services such party will
perform as a Service Provider as contemplated herein.

 

4

--------------------------------------------------------------------------------


 

3.2          Such party is not in breach of any arrangement or agreement with
any third party in respect of a Service to be provided by such party that may be
provided by a third party pursuant to Section 1.4.

 

4.                                      CONFIDENTIALITY

 

4.1          Information Exchanges.  Subject to applicable Law and good faith
claims of privilege, each party hereto shall provide the other party with all
information regarding itself and the transactions under this Agreement that the
other party reasonably believes that it requires (a) in order to comply with all
applicable laws, ordinances, regulations and codes in connection with the
provision of Services pursuant to this Agreement or (b) to perform its
obligations under this Agreement.   In addition to the foregoing information,
each party shall, and shall cause its Affiliates to, afford the other party,
upon reasonable advance notice, reasonable access during normal business hours
to the facilities, Information, systems, infrastructure and personnel of such
party and its Affiliates as reasonably necessary for the applicable recipient of
Services to verify the adequacy of internal controls over information
technology, reporting of financial data and related processes employed in
connection with the Services being provided by any Service Provider, including
in connection with verifying compliance with Section 404 of the Sarbanes-Oxley
Act of 2002; provided that (i) such access shall not unreasonably interfere with
any of the business or operations of the Service Provider or any of their
respective Affiliates and (ii) in the event that the Service Provider determines
that providing such access could be commercially detrimental, violate any Law or
agreement, or waive any attorney-client privilege, then the parties shall use
commercially reasonable efforts to permit such access in a manner that avoids
any such harm or consequence.

 

4.2          Confidential Information.  SPX and Flowco shall, and each shall
cause its Affiliates, officers, directors, employees, agents, representatives
and advisors to, (a) hold in trust and maintain confidential all Confidential
Information relating to the other party and (b) limit the use and disclosure of
the Confidential Information solely to the purposes of such party’s obligations,
benefits or rights under this Agreement; provided, however, that a party may
disclose such Confidential Information that such party reasonably believes it is
required to disclose by applicable Law, provided that (unless prohibited by
applicable Law) it first notifies the other party hereto of such requirement and
allows such party a reasonable opportunity to seek a protective order or other
appropriate remedy to prevent or minimize such disclosure.  For the purposes of
this Agreement, “Confidential Information” shall mean all information regarding
SPX or Flowco, as applicable, of a confidential or proprietary nature, whether
oral, visual, in writing or in any other tangible form, and includes, without
limitation, economic, scientific, technical, product and business data, business
plans, and the like, except to the extent that such information can be shown to
have been (i) in the public domain through no action of the applicable receiving
party or its Affiliates or any of their respective representatives or advisors,
(ii) lawfully acquired from other sources by such receiving party or its
Affiliates or any of their respective representatives or advisors to which it
was furnished or (iii) independently developed by such receiving party or its
Affiliates without use or reference to Confidential Information of the
disclosing party’s or its Affiliates; provided, however, in the case of clause
(ii) that, to the receiving party’s knowledge, such sources did not provide such
information in breach of any confidentiality or fiduciary obligations.  Without
prejudice to the rights and remedies of either party to this Agreement, a party
disclosing any Confidential Information to the other party in accordance with
the

 

5

--------------------------------------------------------------------------------


 

provisions of this Agreement shall be entitled to seek equitable relief by way
of an injunction if the other party hereto breaches or threatens to breach any
provision of this Section 4.2.  Upon the earlier of a request by a disclosing
party or the termination of this Agreement in accordance with Section 6, each
party shall promptly return or destroy all Confidential Information of the other
party and copies thereof.  Upon request by the disclosing party, an authorized
representative of the other party shall confirm in writing compliance with its
obligation set forth in the immediately preceding sentence.

 

5.             REMEDIES; INDEMNIFICATION; LIMITATION OF LIABILITY

 

5.1          Remedies; No Warranties.  SPX and Flowco expressly agree that
neither party, nor any of their respective Affiliates (nor any of the officers,
directors, stockholders, employees or agents thereof) shall be liable to the
other party or any of the Affiliates thereof for any claims, damages,
liabilities, losses, costs or expenses (collectively, “Damages”) whatsoever
relating to the Services provided by such party pursuant to this Agreement
(whether as a result of any action or any failure to act), except for those
Damages arising directly from such providing party’s willful misconduct or gross
negligence, and, in the case of such willful misconduct or gross negligence, the
remedy of the aggrieved party shall be any one or more of the following, at the
aggrieved party’s election: to (a) have such Service re-performed as soon as
practical without additional charge, and/or (b) terminate this Agreement as to
the applicable Service as provided in Section 6.2(b), and in each case, subject
to the provisions of Section 5.3.  The parties expressly agree that (i) no
warranty of any kind (including any warranties of utility or fitness for any
particular purpose or of merchantability or of any other type) shall be implied
under this Agreement and that no warranties of any kind are made herein,
(ii) except for Services specifically designated as advisory services in the
Schedules hereto, it is not the intent of either party to render (in its
capacity as Service Provider) nor to receive (in its capacity as recipient of
Services) any professional advice or opinions, whether with regard to tax,
legal, treasury, finance, employment or other business and financial matters, or
technical advice, whether with regard to information technology or other
matters, and neither party shall rely on, or construe, any Service rendered by
or on behalf of the applicable Service Provider as such professional advice or
opinions or technical advice; and (iii) each party shall seek all third-party
professional advice and opinions or technical advice as it may desire or need.

 

5.2          Indemnification.

 

(a)           Flowco shall indemnify SPX and its Affiliates and the officers,
directors, employees and agents of each (collectively, the “SPX Parties”), and
hold each SPX Party harmless against any Damages incurred or suffered by any SPX
Party in any way arising out of, relating to, or in connection with any
third-party claims based on the performance of SPX Services hereunder (whether
by a SPX Service Provider or by a third party as a Third-Party Service), except
in the case of third party claims arising directly from SPX’s fraud, willful
misconduct or gross negligence.  This Section 5.2(a) shall survive any
termination of this Agreement.

 

(b)           SPX shall indemnify Flowco and its Affiliates and the officers,
directors, employees and agents of each (collectively, the “Flowco Parties”),
and hold each Flowco Party harmless against any Damages incurred or suffered by
any Flowco Party in any way arising out of, relating to, or in connection with
any third-party claims based on the performance of Flowco Services hereunder
(whether by a Flowco Service Provider or by a third party as a Third-Party

 

6

--------------------------------------------------------------------------------


 

Service), except in the case of third-party claims arising directly from
Flowco’s willful misconduct or gross negligence.  This Section 5.2(b) shall
survive any termination of this Agreement.

 

(c)           The procedures contained in the indemnification and related
litigation cooperation provisions of the Separation Agreement shall apply with
respect to each Party’s indemnification obligations under this Section 5.2.  The
right to indemnification and the remedies set forth in this Section 5 shall
constitute the parties’ sole and exclusive remedies with respect to any and all
claims arising under or relating to this Agreement or the Services provided
hereunder.

 

5.3          Limitation of Liability.  Notwithstanding any other provision in
this Agreement to the contrary, (a) other than as may be included in actual
payments of Damages to third parties arising from claims subject to
indemnification under Section 5.2, no party shall have any liability to the
other party relating to this Agreement for damage to reputation, lost business
opportunities, lost profits, mental or emotional distress, incidental, special,
exemplary, punitive or indirect damages, interference with business operations
or diminution in value and (b) other than claims for breaches of Section 4 and
actual payments of Damages to third parties arising from claims subject to
indemnification under Section 5.2, in no event shall the aggregate liability of
a party to the aggrieved party for (i) Damages and (ii) costs of re-performance
of a Service, relating to this Agreement (under any theory, whether in contract,
tort, statutory or otherwise) exceed the aggregate amounts actually paid by the
aggrieved party for Services received under this Agreement (exclusive of any
amounts such aggrieved party has paid as reimbursement for pass-through
expenses).

 

6.             TERM AND TERMINATION

 

6.1          Term.  Unless earlier terminated in accordance with Section 6.2
below, this Agreement shall be in effect from the Effective Time until the
twelve (12) month anniversary of such date.  Except as specifically set forth on
Schedule A or Schedule B, upon termination of any Service pursuant to
Section 6.2 below, or upon any termination of this Agreement in accordance with
its terms, the applicable Service Provider shall have no further obligation to
provide the terminated Service (or any Service, in the case of termination of
this Agreement) and the recipient of such terminated Service shall have no
obligation to pay any fees relating to such terminated Service or Services (or
to make any other payments hereunder, in the case of termination of this
Agreement); provided that, notwithstanding such termination, the recipient shall
remain liable to the Service Provider for fees owed and payable in respect of
Services provided prior to the effective date of the termination.

 

6.2                               Termination.

 

(a)           If a party (the “Defaulting Party”) has materially breached its
obligations under this Agreement and has not cured such default within thirty
(30) days following the date on which the other party (the “Notifying Party”)
has given written notice to the Defaulting Party specifying the facts
constituting the default, the Notifying Party may, in its sole discretion,
(i) suspend or terminate (or any combination thereof) providing or receiving any
or all of the Services, in whole or in part, or (ii) terminate this Agreement. 
Notwithstanding the foregoing sentence, neither this Agreement nor any Service
shall be terminated due to a default by the

 

7

--------------------------------------------------------------------------------


 

Defaulting Party if such default is directly attributable to a breach of this
Agreement by the Notifying Party.

 

(b)           Except as otherwise set forth in Schedule A or as provided in this
Section, Flowco shall be permitted to terminate this Agreement with respect to
any particular or all SPX Services to be provided by a SPX Service Provider upon
thirty (30) days prior written notice to SPX (with a copy to SPX Representative)
notifying SPX of the specific SPX Services that are no longer required.  Except
as otherwise set forth in Schedule B or as provided in this Section, SPX shall
be permitted to terminate this Agreement with respect to any particular or all
Flowco Services to be provided by a Flowco Service Provider upon thirty (30)
days prior written notice to Flowco notifying Flowco (with a copy to Flowco
Representative) of the specific Flowco Services that are no longer required. 
Notwithstanding the foregoing, for any Service that is provided in whole or in
part by a third party and the Service Provider’s agreement or arrangement with
such third party relating to such Service cannot be terminated upon fifteen (15)
days’ prior written notice, this Agreement with respect to such Service shall
not be deemed to have been terminated with respect to such Service until the
earliest date by which such Service Provider’s agreement or arrangement with
such third party may be terminated without payment or penalty.  SPX or Flowco,
as applicable, will incrementally decrease the subsequent Invoices by the
applicable amount or amounts of the relevant fees for any Services terminated by
the other party hereunder.

 

(c)           SPX may suspend or terminate any or all the SPX Services hereunder
effective upon not less than ten (10) days’ prior written notice from SPX to
Flowco if Flowco has failed to pay any SPX Invoice or other amounts owing to SPX
for SPX Services when due (as provided in Section 2.2) more than ten (10) days
after SPX has given Flowco written notice of such past due amount.  Flowco may
suspend or terminate any or all the Flowco Services hereunder effective upon not
less than ten (10) days’ prior written notice from Flowco to SPX if SPX has
failed to pay any Flowco Invoice or other amounts owing to Flowco for Flowco
Services when due (as provided in Section 2.2) more than ten (10) days after
Flowco has given SPX written notice of such past due amount.

 

(d)           Upon termination of this Agreement for any reason, all rights and
obligations of the parties under this Agreement shall cease and be of no further
force or effect, except that the provisions of Sections 2.3, 4, 5 and 7 of this
Agreement shall survive any such termination or expiration.

 

(e)           Upon the end of the term or the earlier termination of this
Agreement, each Service Provider shall, as promptly as practicable thereafter,
deliver to the other party all books and records, or copies thereof, that
pertain solely to such other party’s businesses that are used or generated in
the course of the provision of Services hereunder.

 

7.             GENERAL

 

7.1          Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto.  Neither party may assign this Agreement or any
of such party’s rights hereunder without the prior written consent of the other
party; provided, however, that each party may assign, in its sole discretion,
any or all of its rights, interests and obligations under this Agreement to one
or more of its direct or indirect wholly owned Subsidiaries so long as such
assignment does not have any

 

8

--------------------------------------------------------------------------------


 

adverse consequences to the other party or its Affiliates.  No assignment shall
relieve the assigning party from any of its obligations under this Agreement and
in the event of an assignment, the assigning party shall nonetheless continue to
be primarily liable for all of its obligations hereunder.  Each assignee shall
execute a counterpart of this Agreement agreeing to be bound by the provisions
hereof.

 

7.2          Force Majeure.  No party shall bear any responsibility or liability
for any damages arising out of any delay, inability to perform or interruption
of its performance of its obligations under this Agreement due to any acts or
omissions of the other party hereto or for events beyond its reasonable control
including, without limitation, acts of God, acts of governmental authorities,
acts of the public enemy or due to war, riot, flood, civil commotion,
insurrection, labor difficulty, severe or adverse weather conditions, lack of or
shortage of electrical power, malfunctions of equipment or software programs, or
any other cause beyond the reasonable control of such party. Each party shall,
as promptly as practicable, notify the other upon learning of the occurrence of
such event of force majeure affecting its ability to perform its obligations
hereunder.  Upon the cessation of a force majeure event, the party whose
performance was suspended shall use commercially reasonable best efforts to
resume its performance.

 

7.3          Relationship of the Parties.  The parties shall for all purposes be
considered independent contractors with respect to each other, and neither shall
be considered an employee, employer, agent, principal, partner or joint venturer
of the other.

 

7.4          Intellectual Property.  Nothing in this Agreement shall be
interpreted to, or shall, assign, transfer or license any intellectual property
rights between the parties hereto, and each party shall retain all right, title
and interest in and to their respective intellectual property rights and any and
all improvements, modifications and derivative works thereof or thereto.

 

7.5          Compliance with Laws.  Each party acknowledges and agrees that the
Services shall be provided only with respect to the Flowco Business or to the
Infrastructurco Business, as applicable, as such business was operated
immediately prior to the Closing Date or as mutually agreed by the parties
hereto.  Each party covenants and agrees that it shall use the Services only in
accordance with all applicable laws, and in accordance with past practices. 
Each party, as a Service Provider, reserves the right to take all actions,
including suspension or termination of any particular Service, that such Service
Provider reasonably believes to be necessary to assure compliance with
applicable laws and such actions will not constitute a breach of this
Agreement.  Such Service Provider shall notify the other party promptly of any
decision to suspend or terminate any Services and the reasons for any such
suspension or termination of such Services.

 

7.6          Entire Agreement; Amendment.  This Agreement, including the
Schedules hereto, constitutes the entire agreement between SPX and Flowco with
respect to the subject matter hereof.  This Agreement shall not be amended,
altered or changed except by a written agreement signed by the parties hereto.

 

7.7          No Waiver.  No delay or omission on the part of either party to
this Agreement in requiring performance by the other party or in exercising any
right hereunder shall operate as a waiver of any provision hereof or of any
right or rights hereunder; and the waiver, omission or delay in requiring
performance or exercising any right hereunder on any one occasion shall not be

 

9

--------------------------------------------------------------------------------


 

construed as a bar to or waiver of such performance or right, or of any right or
remedy under this Agreement, on any future occasion.

 

7.8          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party hereto to any other party shall be in writing and
shall be given (and shall be deemed to have been duly given or made upon receipt
unless the day of receipt is not a Business Day, in which case it shall be
deemed to have been duly given or made on the next Business Day) by delivery in
person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses:

 

If to SPX:

 

SPX Corporation

13320-A Ballantyne Corporate Place

Charlotte, NC  28277

Attention:  General Counsel

Telecopy number: _________

 

If to SPX Representative:

 

SPX Corporation

13320-A Ballantyne Corporate Place

Charlotte, NC  28277

Attention:  Suzanne Harrington

Telecopy number: _________

Email: suzanne.harrington@spx.com

 

 

 

If to Flowco:

 

SPX FLOW, Inc.

13320 Ballantyne Corporate Place

Charlotte, NC  28277

Attention:  General Counsel

Telecopy number: 704.752.7448

 

If to Flowco Representative:

 

SPX FLOW, Inc.

13320 Ballantyne Corporate Place

Charlotte, NC  28277

Attention:  Nick Persavich

Telecopy number: 980.321.7073

Email: nick.persavich@spx.com

 

 

10

--------------------------------------------------------------------------------


 

or at such other address for a party as shall be specified by like notice.

 

7.9          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner so that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

 

7.10        Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one and the same agreement.  This
Agreement may be executed by facsimile signature.

 

7.11        Governing Law, Etc.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware applicable to agreements
made and to be performed wholly within such jurisdiction.  Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of (a) the Court of Chancery of the State of Delaware
(unless the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, in which case, any state or federal court
within the State of Delaware) and (b) so long as both parties are headquartered
in North Carolina, any state or federal court within the State of North
Carolina, for the purposes of any suit, action or other proceeding arising out
of or relating to this Agreement (and agrees not to commence any such suit,
action or other proceeding relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by U.S.
registered mail to its address set forth in Section 7.8 shall be effective
service of process for any action, suit or proceeding in the Delaware or North
Carolina courts with respect to any matters to which it has submitted to
jurisdiction in this Section 7.11.

 

7.12        Conflict.  This Agreement is being executed and delivered pursuant
to the terms and conditions of the Separation Agreement.  In the event of any
inconsistency between the terms of this Agreement and the Separation Agreement,
the terms of the Separation Agreement shall control.

 

7.13        Definitions; Interpretation.  When a reference is made in this
Agreement to Sections or Schedules, such reference is to a Section of, or a
Schedule to, this Agreement, unless otherwise indicated.  The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“herein,” “hereof,” “hereto” or “hereunder” are used in this Agreement, they
shall be deemed to refer to this Agreement as a whole and not to any specific
Section of this Agreement. 

 

11

--------------------------------------------------------------------------------


 

7.14        Effect if Distribution does not Occur. If the Distribution does not
occur, then all actions and events that are, under this Agreement, to be taken
or occur effective as of or following the Effective Date, or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by the parties and neither party shall have any
liability or further obligation to the other party under this Agreement.

 

Signature Page Follows

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Flowco and SPX have duly executed this Agreement as of the
day, month and year first above written.

 

 

 

SPX CORPORATION

 

 

 

 

 

By:

/s/ Stephen A. Tsoris

 

 

Name: Stephen A. Tsoris

 

 

Title: Vice President, Secretary and General Counsel

 

 

 

 

 

SPX FLOW, INC.

 

 

 

 

 

By:

/s/ Stephen A. Tsoris

 

 

Name: Stephen A. Tsoris

 

 

Title: Vice President and Secretary

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SPX Services

 

Upon reasonable notice, throughout the term of the Transition Services
Agreement, the SPX Service Providers shall have reasonable access to the
facilities and premises of the applicable members of the Flowco Group to the
extent necessary to provide the SPX Services, in each case subject to the
reasonable safety, security, confidentiality and other policies and procedures
of Flowco in place from time to time.  Flowco shall provide SPX with such
information, management direction and documentation as is reasonably necessary
for the SPX Service Providers to perform the SPX Services and the members of the
Flowco Group shall perform such other duties and tasks as may be reasonably
required to permit the SPX Service Providers to perform the SPX Services.

 

I.  INFORMATION TECHNOLOGY

 

A.  The following list of IT services will be provided by SPX:

 

Service Description

 

Unit
Charge

 

Cost Driver

 

Comments

 

 

 

 

 

 

 

Access to and use of Licensed Products under Microsoft Enterprise Enrollment
Agreement #83632359

 

None

 

NA

 

Service available through June 29, 2016 and not extendable.

 

 

 

 

 

 

 

Purchases of Licenses and services from Microsoft under Microsoft Select Plus
Agreement #X20-02487

 

As Incurred

 

Direct Charge

 

Any licenses purchased under Select Plus for the account of Flowco will be paid
directly to Dell (as Microsoft reseller) by Flowco. Service available through
June 29, 2016 and not extendable.

 

 

 

 

 

 

 

Access to and use of Microsoft Support Account Management and Problem Resolution
Support (Premium Support services) under the Enterprise Services Work Order
issued under Microsoft Business and Services Agreement #U4701657

 

None

 

NA

 

Service available through June 29, 2016 and not extendable. Service only
provided until the aggregate Microsoft support hours utilized by SPX and by
Flowco exhaust the number of pre-purchased hours under the Enterprise Services
Work Order.

 

 

 

 

 

 

 

Access to and use of Oracle Database Programs under the Oracle Database
Enterprise Edition — Processor Perpetual Software Update License & Support Order
(ULA), dated as of September 22, 2015

 

None

 

NA

 

Service available through June 26, 2016 and not extendable.

 

--------------------------------------------------------------------------------


 

Service Description

 

Unit
Charge

 

Cost Driver

 

Comments

 

 

 

 

 

 

 

Access to and use of the Oracle Hyperion software licenses and Oracle Exalytics
software licenses under the Oracle License and Services Agreement between Oracle
USA, Inc. and SPX dated December 7, 2007 (as amended)

 

None

 

NA

 

Service available through June 26, 2016 and not extendable

 

 

 

 

 

 

 

Access to and use of the Oracle Big Machines services under the Oracle
BigMachines CPQ Cloud Services Agreement, dated November 25, 2014, between
Oracle America, Inc. and SPX Corporation and the Oracle BigMachines CPQ Cloud
Services Renewal Agreement, with an effective date of August 11, 2014, between
Oracle America, Inc. and SPX Corporation (d/b/a SPX Process Equipment)

 

As Incurred

 

Direct Charge

 

Flowco is responsible for any applicable charges related to its access or use
(including any annual renewals due during service period).

 

Service available through March 26, 2016 and not extendable.

 

Services limited to Flowco locations in Rochester, NY location and Delavan, WI.

 

 

 

 

 

 

 

Access to and use of SAP Software under the Software End-User License Agreement,
effective September 21, 2004, by and between SAP America, Inc. and SPX
Corporation (as amended)

 

None

 

NA

 

Service available through December 31, 2015 and not extendable.

 

 

 

 

 

 

 

SAP ERP License Maintenance

 

None

 

NA

 

Service available through December 31, 2015 and not extendable.

 

 

 

 

 

 

 

Voice and Data Services & Circuits (AT&T ILEC, AT&T Mobility, Sprint, Windstream
and Level 3 Communications)

 

As Incurred

 

Direct Charge

 

Flowco is responsible for any applicable charges related to its data circuits,
including early termination fees.

 

 

 

 

 

 

 

Access to and use of Payroll, Payroll Tax and Garnishment BPO Services provided
by AT&T under the Payroll BPO Services Agreement between SPX and AT&T Corp.

 

$24,000

 

Per Month

 

Payroll BPO services available until December 31, 2015.

 

 

 

 

 

 

 

2015 W2 and other year-end payroll tax BPO Services provided by AT&T under the
Payroll BPO Services Agreement between SPX and AT&T Corp.

 

$10,000

 

One Time

 

Services available January 1, 2016 through March 31, 2016. Payment of unit
charge is due on or before January 1, 2016.

 

A-2

--------------------------------------------------------------------------------


 

Service Description

 

Unit
Charge

 

Cost Driver

 

Comments

 

 

 

 

 

 

 

Project Management Services

 

$130.00

 

Per Hour

 

Any management effort to migrate off an SPX technology, service and/or contract.

 

 

 

 

 

 

 

Technical Project Services

 

$150.00

 

Per Hour

 

Any technical effort to migrate off an SPX technology or service.

 

B.            Email Forwarding: At no charge, SPX will immediately forward each
email message delivered to any “@spx.com” email address which was associated
with an employee of any member of the Flowco Group (each, a “Covered Address”)
to an individual destination email address selected by Flowco for each such
applicable Covered Address.  Once the initial forwarding for a given Covered
Address is established, changes may be made to the destination forwarding
location for $50 per change.

 

C.            PeopleSoft Data Migration:  At no charge, SPX will (i) extract the
relevant records regarding any Flowco Employee, Former Flowco Employee or
Disabled Flowco Employee (each as defined in the Employee Matters Agreement) as
included in the PeopleSoft database maintained by SPX as of the Effective Date,
(ii) compile a read-only database solely comprised of such Flowco records in a
format selected in the reasonable discretion of SPX (provided that such database
format includes, at a minimum, query, reporting and standard report development
functions) and (iii) deliver such database of Flowco records to Flowco.  In its
reasonable discretion, SPX may elect to make such extraction and delivery in one
or more phases, provided that the final database includes all such relevant
records.  Until the full and final delivery of such database to Flowco in
accordance with these provisions, the relevant portion of the applicable
PeopleSoft database shall be considered “Archived Data” under Section 7.2(c) of
the Separation Agreement.

 

D.            Website Traffic Redirection:  At no charge, SPX will forward the
traffic destined for each web URL (each, an “SPX Domain”) in the list attached
hereto as Exhibit A.I.D. (as such Exhibit may be amended from time to time in
accordance with the provisions of the Transition Services Agreement) to one
destination URL selected by Flowco (each, a “Flow Domain”) per SPX Domain.  Once
the initial forwarding for an SPX Domain is established, changes may be made to
the destination forwarding location for $50 per change.

 

Flowco agrees that no Flowco Domain shall (i) contain any obscene, defamatory,
harassing, offensive, or malicious material, (ii) any material that otherwise
contains any negative or disparaging references about SPX or its Affiliates,
customers, suppliers, employees, officers, directors or the products or services
of any such person or entity; or (iii) otherwise operate in any manner likely to
cause confusion, mistake, or deception.  Flowco agrees that the determination of
the foregoing shall be made in the reasonable discretion of SPX and that SPX may
suspend or discontinue forwarding traffic upon notice to Flowco of SPX’s
determination of a violation of any of the foregoing.

 

A-3

--------------------------------------------------------------------------------


 

E.             Content on www.SPX.com:

 

·                  Splash Page/Screen: For a period starting on the Distribution
Date and ending on the date which is thirty (30) days thereafter, SPX will
maintain a ‘splash page’ attached to the www.spx.com web site that the user sees
first before being given the option to continue to the main content of the site
(the “Splash Page”).  The Splash Page will be presented to user with graphics in
substantially the form attached as Exhibit A.I.E. (including the check-box
included therein to be unchecked by default) but will only be shown on such
user’s first visit to www.spx.com on or after the Distribution Date unless the
user clicks the applicable check-box requesting to be shown the Splash Page on
user’s next visit.  The Splash Page will provide the user with an option to
click a hyperlink providing redirection to www.spxflow.com and Flowco may not
change the destination web site without consent of SPX.

 

·                  Footer Bar Hyperlink: For a period starting on the
Distribution Date and ending on the date which is six (6) months thereafter, SPX
will maintain a hyperlink on the footer bar of the www.spx.com web site linking
to directly the www.spxflow.com web site (the “FLOW Link”).  The FLOW Link will
be displayed as prominently (including color, size and font) as other hyperlinks
included in the footer of such web site.

 

A-4

--------------------------------------------------------------------------------


 

II.  HUMAN RESOURCES

 

US Severance Payments:  Without limiting the responsibility of Flowco and
members of the Flowco Group for certain severance Liabilities pursuant to
Section 5.06 of the Employee Matters Agreement, SPX will continue to provide
coordination, processing and delivery of any applicable severance payments due
to any Former Flowco Employees (as defined in the Employee Matters Agreement)
who were terminated between August 1, 2015 and the Effective Date and were based
in the US at the time of such termination (the “Severed US Flowco Employees”). 
SPX and Flowco acknowledge and agree that (i) Flowco shall manage and direct the
negotiation with the Severed US Flowco Employees and the determination of the
payments to be made to each of the Severed US Flowco Employees and (ii) Flowco
shall remain responsible for any Actions arising out of such negotiations and
determinations. SPX shall maintain and provide such applicable employment and
payment records and other information regarding such Severed US Flowco Employees
as reasonably requested by Flowco.

 

Other than as contemplated by Section 5.06 of the Employee Matters Agreement,
Flowco shall reimburse SPX for the actual payroll, severance and benefits costs
incurred associated with the Severed US Flowco Employees, as well as any
third-party costs or expenses (including, but not limited to, taxes) arising
from such severance payments, payroll, benefits and human resources
participation (if any).

 

A-5

--------------------------------------------------------------------------------


 

III.  FINANCE, ACCOUNTING AND TAX

 

A.            September 26, 2015 Month-End Close and Financial Reporting:
Without limiting SPX’s agreement to provide the financial statement preparation
and audit information, access and support as set forth in Section 5.2 of the
Separation Agreement, SPX agrees to provide Flowco, until October 28, 2015 and
at no additional charge, with the following financial reporting services solely
with respect to the September 26, 2015 fiscal month-end:

 

·                  Maintain the current Certification (formerly AssureNET)
application (“AssureNET”) and, with respect to the period ending September 26,
2015, the reconciliation, certification and variance analysis processes therein,
to the extent related to Flowco or other members of the Flowco Group.

 

·                  Provide Flowco and other members of the Flowco Group with
reasonable access to and rights under AssureNET in order to enter, review and
adjust financial information in a manner consistent with the access and rights
of Flowco and such members for fiscal periods ended prior to September 26, 2015.

 

·                  Participate in, and provide reasonable cooperation with
respect to, transitioning those certain AssureNET financial reconciliation,
certification and variance analysis processes related to Flowco or other members
of the Flowco Group.

 

·                  Maintain the current DoubleCheck GRC application
(“DoubleCheck”) and, with respect to the fiscal quarter ending September 26,
2015, the issue management, workflow and 302 certification processes therein, to
the extent related to Flowco or other members of the Flowco Group.

 

·                  Provide Flowco and other members of the Flowco Group with
reasonable access to and rights under DoubleCheck in order to enter, review and
approve and close Sarbanes-Oxley issues in a manner consistent with the access
and rights of Flowco and such members for fiscal periods ended prior to
September 26, 2015.

 

·                  Participate in, and provide reasonable cooperation with
respect to, transitioning those certain DoubleCheck the issue management,
workflow and 302 certification processes related to Flowco or other members of
the Flowco Group.

 

·                  Promptly after completion of the closing process for the
fiscal period ending September 26, 2015, participate in the preparation of the
Flowco opening balance sheet.

 

·                  For the avoidance of doubt, during the term of these fiscal
month-end close services, neither SPX nor Flowco shall enter any transactions or
other information in AssureNET or DoublCheck for any periods reflecting activity
occurring on or after September 27, 2015.

 

B.            EMEA SAP General Ledger Services:  Until January 31, 2016, SPX
Cooling Technologies GmbH shall maintain the current SAP General Ledger module
application (the “SAP GL”) and the financial information contained therein for
each of SPX International GmbH, SPX U.L.M. GmbH, SPX International Holding GmbH,
SPX Clyde UK Limited, UD-RD Holding Company Limited and Medinah Holding GmbH
(collectively, the “EMEA Holding Companies”) for an aggregate service fee of EUR
1,000 per month.  During such service period, SPX Cooling Technologies GmbH
shall provide the EMEA Holding Companies with reasonable access to and rights
under the SAP GL in

 

A-6

--------------------------------------------------------------------------------


 

order to enter, review and adjust financial information in a manner consistent
with the access and rights of such EMEA Holding Company for periods prior to the
Effective Date.  Upon request from Flowco, SPX shall provide reasonable
assistance in the migration of the EMEA Holding Companies from the SAP GL,
subject to the Technical Project Services fees set forth in Section I.A above,
as applicable.

 

C.            Treasury Services:  For a period of up to three (3) months, SPX
shall permit Flowco-designated persons to use the SPX “company profile” in the
applicable online banking systems to the extent necessary for access to the bank
accounts of the members of the Flowco Group or any related processing/payment
services.  SPX may limit or discontinue access to selected Flowco-designated
persons at any time in its reasonable discretion.  Flowco will reimburse SPX for
costs incurred for any such Treasury-related services provided by a third party.

 

D.            Deregistration of Marley Engineered Products (Shanghai) Co. Ltd.: 
Without limiting SPX’s agreement to maintain and provide Flowco with access to
(i) certain Archived Data pursuant to Section 7.2(c) of the Separation Agreement
and (ii) certain transactional records pursuant to Article VI of the Tax Matters
Agreement, SPX agrees to provide Flowco, at no additional charge, with such
information and support (including access to selected personnel of Marley
Engineered Products LLC) as reasonably requested by Flowco to support the
deregistration and liquidation of Marley Engineered Products (Shanghai) Co. Ltd.

 

E.             US Payroll Tax Accounting: Upon request by Flowco and agreement
covering project scope and required resources, SPX will provide US payroll tax
accounting services to Flowco at the rate of $150/hr.

 

A-7

--------------------------------------------------------------------------------


 

IV.  SPX CONTRACTS

 

SPX shall take commercially-reasonable efforts to allow the applicable members
of the Flowco Group to continue to contract services under the same terms as the
following SPX contracts, provided that the continuation of these services does
not cause breach of any existing vendor agreement and does not result in
additional costs to SPX:

 

·                                          Microsoft Enterprise Enrollment
Agreement #83632359

·                                          Microsoft Select Plus Agreement
#X20-02487

·                                          Enterprise Services Work Order, dated
as of June 26, 2015, issued under Microsoft Business and Services Agreement
#U4701657

·                                          Oracle Database Enterprise Edition —
Processor Perpetual Software Update License & Support Order (ULA), dated as of
September 22, 2015

·                                          Oracle License and Services Agreement
between Oracle USA, Inc. and SPX dated December 7, 2007 (as amended)

·                                          Oracle BigMachines CPQ Cloud Services
Agreement, dated November 25, 2014, between Oracle America, Inc. and SPX
Corporation

·                                          Oracle BigMachines CPQ Cloud Services
Renewal Agreement, with an effective date of August 11, 2014, between Oracle
America, Inc. and SPX Corporation (d/b/a SPX Process Equipment)

·                                          Software End-User License Agreement,
effective September 21, 2004, by and between SAP America, Inc. and SPX
Corporation (as amended)

·                                          Travel Services Support Agreement
with KesselRun

·                                          Travel Risk Management Agreement
(Duty of Care) with International SOS, provided that Flowco shall be responsible
for any incremental fees or charges arising from services provided thereunder to
employees or representatives of the members of the Flowco Group (other than
general monitoring services)

·                                          Hotel booking discount programs

·                                          All other Contracts listed on
Schedule 2.9 to the Separation Agreement.

 

Subject to the provisions of Section 2.9 of the Separation Agreement, for each
of the SPX Contracts listed above and upon request by Flowco, SPX shall provide
Flowco with such information regarding pricing and other contract terms and the
Flowco usage thereunder as reasonably required by Flowco in connection with
negotiation of a replacement contract with the applicable vendor, subject to
appropriate restrictions for classified, privileged or confidential information
and to the requirements of applicable law or contractual provisions.

 

A-8

--------------------------------------------------------------------------------


 

V. OTHER

 

To be provided on an as-needed basis, subject to reasonable negotiation on
project scope, for the term of the Transition Services Agreement:

 

Task

 

Rate

 

 

 

Risk Management Consulting: Allocations, Contract Review, Renewal
Process, International Renewals & Ongoing Concepts (including Tax Issues), Risk
Management Activities and Policies Best Practices, Balance Sheet Accrual &
Actuarial Process, Philosophic Approach to Settlements/ Claims/
Claimants, Insurance Policy Review, Due Diligence, Divestitures and Certificates
of Insurance

 

$250 per hour

 

 

 

Consulting on operation of Concur Business Travel and Expense Management
Software

 

$130 per hour

 

 

 

Knowledge Transfer Services. Upon request by Flowco, SPX agrees to make its
corporate-level employees available to provide limited general consulting
services to corporate-level employees of Flowco regarding general processes,
enterprise knowledge, routines, best practices and organizational matters, to
the extent related to the services formerly performed by such Infrastructurco
employee.

 

SPX shall have the sole discretion in identifying the specific employees to
perform such services and no obligation to retain any specific Infrastructurco
employee for performance of these services. Flowco acknowledges and agrees that
the scope of these services shall be limited to general consulting and guidance
on prior practices and that any requests for process outsourcing, functional
training/onboarding, preparation of process summaries or other documentation,
information collection, research, third-party services, implementation,
developments, enhancements, project management or ticket-item resolutions are
not included and any such projects must be separately negotiated on a
fee-for-project basis.

 

No Charge

 

A-9

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Flowco Services

 

Upon reasonable notice, throughout the term of the Transition Services
Agreement, the Flowco Service Providers shall have reasonable access to the
facilities and premises of the applicable members of the Infrastructurco Group
to the extent necessary to provide the Flowco Services, in each case subject to
the reasonable safety, security, confidentiality and other policies and
procedures of SPX in place from time to time.  SPX shall provide Flowco with
such information, management direction and documentation as is reasonably
necessary for the Flowco Service Providers to perform the Flowco Services and
the members of the Infrastructurco Group shall perform such other duties and
tasks as may be reasonably required to permit the Flowco Service Providers to
perform the Flowco Services.

 

I.  INFORMATION TECHNOLOGY

 

A.  The following list of IT services will be provided by Flowco:

 

Service Description

 

Unit
Charge

 

Cost Driver

 

Comments

 

 

 

 

 

 

 

Concur Expense Reporting

 

$10.00

 

Per Report (with minimum)

 

Charges subject to minimum base transactions usage of 7,800 reports per calendar
quarter. Service terminates March 28, 2016.

 

 

 

 

 

 

 

Data Circuits for Infrastructurco sites (Verizon MPLS)

 

As Incurred

 

Direct Charge

 

SPX is responsible for any applicable charges related to its data circuits,
including early termination fees.

 

 

 

 

 

 

 

Communications Center Services for Infrastructurco equipment located in
Verizon’s Amsterdam and Hong Kong Regional Communication Hubs

 

As Incurred

 

Direct Charge

 

 

 

 

 

 

 

 

 

Call Forwarding of Office Phones for Infrastructurco Employees in Charlotte, NC
and Shanghai, China

 

$100.00

 

Per month, per location

 

Charlotte Service terminates March 26, 2016

 

Shanghai Service terminates January 1, 2016

 

 

 

 

 

 

 

Project Management Services

 

$130.00

 

Per Hour

 

Any management effort to migrate a Flowco technology, service and/or contract.

 

 

 

 

 

 

 

Technical Project Services

 

$150.00

 

Per Hour

 

Any technical effort to migrate off a Flowco technology or service.

 

B-1

--------------------------------------------------------------------------------


 

B.            United Arab Emirates:  Subject to reasonable negotiation on
project scope and in exchange for fees in accordance with the Project Management
Services and Technical Project Services fee structure set forth above, one or
more members of the Flowco IT support team in the United Arab Emirates will
provide consulting and guidance on information technology needs and set-up at
the new Infrastructurco office location in the United Arab Emirates for the four
(4) employees of the Infrastructurco Group referenced in Section II.B.1. of this
Schedule B.  Infrastructurco will be solely responsible for the purchase of any
related equipment, hardware and software (including reimbursement of Flowco for
any such items purchased as part of the services).  Infrastructurco acknowledges
and agrees that Flowco’s support is solely for the one-time relocation to a new
facility in the United Arab Emirates and not for ongoing technical support or
maintenance.

 

C.            Chennai, India:  Subject to reasonable negotiation on project
scope and in exchange for fees in accordance with the Project Management
Services and Technical Project Services fee structure set forth above, one or
more members of the Flowco IT support team in India will complete the current
project in process regarding set-up at the new Infrastructurco office location
in Chennai, India for the two (2) of the employees of the Infrastructurco Group
referenced in Section II.B.2. of this Schedule B.  Infrastructurco will be
solely responsible for the purchase of any related equipment, hardware and
software (including reimbursement of Flowco for any such items purchased as part
of the services).  Infrastructurco acknowledges and agrees that Flowco’s support
is solely for the one-time relocation of two people to a new facility in
Chennai, India and not for ongoing technical support or maintenance.

 

D.            Footer Bar Hyperlink: For a period starting on the Distribution
Date and ending on the date which is six (6) months thereafter, Flowco will
maintain a hyperlink on the footer bar of the www.spxflow.com web site linking
to the www.spx.com web site (the “SPXC Link”).  The SPXC Link will be displayed
as prominently (including color, size and font) as other hyperlinks included in
the footer of such web site.

 

B-2

--------------------------------------------------------------------------------


 

II.  HUMAN RESOURCES AND PAYROLL SUPPORT

 

A.                  UK HR and Payroll Services and Flexible Benefits:

 

Flowco’s shared service centre in EMEA will continue to provide those certain HR
Direct (administration) and Payroll services as denoted in the “Service Scope”
as set forth in detail in Exhibit B.II.A-1 hereto and with access for certain
eligible employees of Radiodetection Limited and SPX Cooling Technologies UK
Limited (collectively, the “Covered Entities”) to participate in those certain
flexible benefits schemes set forth in Exhibit B.II.A-2 hereto (the “Flexible
Benefits”) (collectively, the “HR Services”).  The HR Service fees set forth
below are contingent upon Flowco providing the full scope of HR Services.  If
there are certain HR Services that are terminated by SPX pursuant to the terms
of the Transition Services Agreement, the fees for any remaining HR Services may
increase at Flowco’s discretion due to changes required to establish processes,
transitions and interfaces.  All fee amounts are subject to VAT at prevailing
rates as required by local laws.

 

The quarterly fees for the HR Services are set forth below:

 

Radiodetection Limited

 

GBP

23,430

 

SPX Cooling Technologies UK Limited

 

GBP

7,140

 

 

SPX shall cause each of the Covered Entities to continue with the full provision
of HR Services, including coverage of eligible employees of the Covered Entities
under the Flexible Benefits, from Flowco until June 30, 2016 (the “Term”).  No
changes to the fee structure or the time period that fees are applicable may be
made by SPX.  Should the net number of the employees of the Covered Entities
being supported by Flowco increase by ten (10) or more employees (approx. 5%)
from a covered base of two hundred fifteen (215) supported employees, Flowco
reserves the right increase the HR Service fee in accordance with the percentage
increase in employees.  No deductions for a reduction in the number of
applicable employees will be made.

 

SPX will ensure that the existing UK Bank Account(s) of each of the Covered
Entities remain available during the Term for use by Flowco in connection with
completion of the HR Services.  SPX will provide appropriate access and funding
to allow Flowco’s designated third-party payroll provider to execute payroll and
payroll related payments (including taxes) on behalf of the Covered Entities
pursuant to the HR Services.  Flowco will not utilize its own funds to execute
any such payroll or payroll-related payments in the event that such funds are
not made available from SPX.

 

Any incremental third party costs incurred by Flowco required in order to
support the HR Services will be billed quarterly to the Covered Entities on a
cost-only basis. These include, but are not limited to: pension and other
benefits administration costs, the employer portion of benefits premium costs
and background check costs.

 

Access to HRMS SuccessFactors: Without limiting SPX’s agreement to provide the
general cooperation as set forth in the Transition Services Agreement, SPX shall
provide Flowco’s designated employees with reasonable access to the HRMS system
of SPX, SuccessFactors, in connection with the execution of the HR Services. In
addition, SPX agrees that, during the Term,

 

B-3

--------------------------------------------------------------------------------


 

no technical or process changes will be made to the applicable SuccessFactors
systems, including implementation of new modules or functionality, without the
written consent of Flowco.  Flowco will not be liable for any costs or fines
incurred as a result of system service interruption or system changes made
without Flowco’s consent.

 

Excluded Services:  For the avoidance of doubt, the HR Services specifically
exclude any requirement for Flowco to provide a solution for, or to participate
in development of, any HR and Payroll services for SPX or the Covered Entities
applicable to any period after the Term or to provide any of the tasks set forth
in Exhibit B.II.A-3 hereto.

 

Additional HR project support services:  Upon separate agreement between SPX and
Flowco covering support for any projects or activities requested outside of the
scope of the Services, and subject to availability of required resources and
reasonable lead-times, Flowco’s shared service centre in EMEA will provide the
Covered Entities with general HR and payroll support at the following rates:

 

Process Expertise Services

 

GBP 50/hr

 

Project Management Services

 

GBP 85/hr

 

 

Any incremental third party costs incurred by Flowco required to support any
agreed projects or activities requested outside the scope of the HR Services
will be billed to SPX on a cost only basis.

 

B.                  Other Employees:  For each of the following, SPX shall
reimburse Flowco for the actual payroll, perquisite allowances and benefits
costs (including severance) incurred associated with the applicable employees,
as well as any third-party costs or expenses (including, but not limited to,
taxes) arising from such payroll, benefits and human resources participation (if
any).

 

1.              United Arab Emirates: Flowco and SPX acknowledge and agree that
four (4) employees of a member of the Infrastructurco Group are currently
working in the United Arab Emirates under work permits/visas sponsored by a
member of the Flowco Group.  To the extent permissible under applicable law,
Flowco will continue to sponsor the work visas for the applicable employees and
continue to direct such employees to provide services exclusively to the
Infrastructurco Group in a manner consistent to the services provided as of the
Effective Date.  SPX agrees and acknowledges that SPX shall be solely
responsible for all acts and omissions of the relevant employees and shall have
no cause of action against Flowco or any of its Affiliates arising out of the
relevant employees’ services.  If SPX fails to transition the work permits/visas
with respect to the relevant employees on or before March 31, 2016, Flowco may
unilaterally terminate such work permit/visa arrangements and SPX shall
reimburse Flowco for all external and reasonable internal costs associated with
terminating such work permits/visas and severing or relocating such employees
(including any costs arising under such employee’s activities after such
termination).

 

For a period ending no later than March 31, 2016, Flowco will continue to permit
participation in the worker’s compensation insurance coverages sponsored by
Flowco in the United Arab Emirates, by those four (4) employees of members of
the Infrastructurco

 

B-4

--------------------------------------------------------------------------------


 

Group who are currently participants in such coverages, solely to the extent
permissible under applicable law.

 

2.              India:  Flowco and SPX acknowledge and agree that two
(2) employees of SPX Flow Technology (India) Private Limited are, as of the
Effective Date, performing services solely for, and on behalf of, members of the
Infrastructurco Group (the “Managed India Employees”).  Flowco will continue to
direct the Managed India Employees to provide services exclusively to the
Infrastructurco Group in a manner consistent to the services provided as of the
Effective Date.  SPX agrees and acknowledges that SPX shall be solely
responsible for all acts and omissions of each of the Managed India Employees
and shall have no cause of action against Flowco or any of its Affiliates
arising out of the relevant employees’ services.  If SPX fails to transition the
employment agreements with respect to the Managed India Employees on or before
March 31, 2016, Flowco may unilaterally terminate such employees and SPX shall
reimburse Flowco for all external and reasonable internal costs associated with
terminating such employees (including any costs arising under such employee’s
activities after such termination).

 

For a period ending no later than March 31, 2016, Flowco will continue to
provide payroll and human resources support for the Managed India Employees as
well as four (4) other employees of a member of the Infrastructurco Group who
are located in India and paid through SPX Flow Technology (India) Private
Limited as of the Effective Date.  During such period, Flowco will continue to
permit participation in the medical and life insurance coverages sponsored by
SPX Flow Technology (India) Private Limited, by such individuals who are
currently participants in such coverages, solely to the extent permissible under
applicable law.

 

C.                  US Stock Comp Transition Services: Prior to the
Distribution, a ‘Corporate Action Team’ between Fidelity Stock Plan Services,
LLC and SPX was established to create a system to manage stock awards for the
applicable Infrastructurco Employees in accordance with the provisions of
Section 4.03 of the Employee Matters Agreement (the “Award Transition Plan”). 
SPX and Flowco acknowledge and agree that the final items of the Award
Transition Plan, related to transferring the unvested stock into the new
participant accounts, cannot take effect until the Flowco Share Ratio and the
Infrastructurco Share Ratio (each as defined in the Employee Matters Agreement)
are established after the Distribution.  Without limiting Flowco’s obligations
under Section 4.08 of the Employee Matters Agreement, Flowco will continue to
provide such Services as reasonably required to complete the Infrastructurco
participant account transfer under the Award Transition Plan, including, but not
limited to: providing direction to Fidelity Stock Plan Services, LLC, conversion
of Infrastructurco participant data, mapping of plan features, loading grants as
appropriate, and reconciliation of the applicable plans post spin.

 

SPX acknowledges and agrees that Flowco’s support is solely for the one-time
completion of the Award Transition Plan and does not include reporting,
recurring management or any future grant administration.  The Services provided
under this Section II.C of Schedule B shall be provided for a service fee of
$250 per hour and shall terminate no later than October 12, 2015.

 

B-5

--------------------------------------------------------------------------------


 

III.  FINANCE, ACCOUNTING AND TAX

 

A.            APAC Income Tax Accounting and Tax Advisory Services: Flowco
agrees to provide SPX or its applicable Affiliates with the following tax
advisory services, in each case to the extent reasonably requested by SPX:

 

·                  Provide general review of the High Technology Status
application for SPX Cooling Technologies (ZJK) Co. Ltd.  Such application will
be prepared by SPX but Flowco will assist by reviewing and supporting
discussions with the tax authorities.

 

·                  Provide general review of the quarterly tax provision
calculations, as prepared by SPX, and advise of corrections as necessary and
support the documentation process for each of the following entities: SPX
Cooling Technologies (Beijing) Co. Ltd., SPX Cooling Technologies (ZJK) Co. Ltd,
Wuxi Balcke Durr Technologies Company Ltd., SPX (GZ) Cooling Technologies Co.
Ltd. and SPX Cooling Technologies (Foho) Company (collectively, the “SPX APAC
Entities”).

 

·                  Provide pre-filing general review of the 2015 APAC tax
returns and related filings for each of the SPX APAC Entities, as prepared by
SPX’s local tax advisors/auditors.  Due date for such returns is May 31, 2016.

 

·                  Assist SPX APAC Entities in the preparation of the tax
provision-to-return reconciliation of the 2015 tax returns by August 31, 2016.

 

The APAC Income Tax Accounting and Tax Advisory Services shall be provided
subject to the following fees, as well as reimbursement of any reasonable
third-party costs:

 

·

Manager (initially David Dai):

RMB 1,300/hr.

 

·

Staff (initially Isaac Zhu):

RMB 350/hr.

 

 

B.            Form 1099 Filings: Upon request by SPX, Flowco will provide SPX
and applicable members of the Infrastucturco Group with the reports and data
reflecting activity of the members of the Flowco Group prior to the Effective
Date to the extent requested by SPX and as reasonably necessary to support the
processing and delivery of applicable Form 1099 reports to vendors of SPX.

 

C.            September 26, 2015 Month-End Close and Financial Reporting:
Without limiting Flowco’s agreement to provide the financial statement
preparation and audit information, access and support as set forth in
Section 5.2 of the Separation Agreement, Flowco will provide SPX, until
October 28, 2015 and at no additional charge, with the following financial
reporting services solely with respect to the September 26, 2015 fiscal
month-end:

 

·                  Maintain the current Oracle Hyperion Financial Management
application (the “Consolidated HFM”) and the corporate, business unit and
consolidating financial information for SPX and Flowco for periods ending on or
before September 26, 2015.

 

·                  Provide SPX and other members of the Infrastructurco Group
with reasonable access to and rights under the Consolidated HFM in order to
enter, review and adjust financial information in a manner consistent with the
access and rights of SPX and such members for periods ended prior to
September 26, 2015.

 

B-6

--------------------------------------------------------------------------------


 

·                  Participate in, and provide reasonable cooperation with
respect to, the financial reporting and month-end closing process reflecting
transactions in the Consolidated HFM for members of the Flowco Group for fiscal
month-end periods ending on or before September 26, 2015.

 

·                  Promptly after completion of the closing process for the
fiscal period ending September 26, 2015, permit and participate in a full
replication of the data in the Consolidated HFM for all periods ending on or
before September 26, 2015 and reconciliation and delivery of such data to the
SPX instance of the Oracle Hyperion Financial Management application.

 

·                  For the avoidance of doubt, during the term of these fiscal
month-end close services, neither SPX nor Flowco shall enter any transactions or
other information in the Consolidated HFM for any periods reflecting activity
occurring on or after September 27, 2015.

 

D.            Treasury Services: SPX will reimburse Flowco for costs incurred
for any Treasury-related services provided by a third party.

 

·                  Travel Cards; Purchasing Cards:  The employees of members of
the Infrastructurco Group shall have continued use of the travel cards being
used by any such employees as of the Effective Date for 30 days thereafter.  SPX
shall reimburse Flowco for any charges made against such credit cards and for
any administrative charges or fees (including any late fees arising from failure
the failure of SPX to pay any Invoice) charged by the third-party provider.  All
purchasing cards (P-cards) held by any employee of a member of the
Infrastructurco will be terminated as of the Effective Date.

 

·                  APAC Credit Cards: As of the Effective Date, certain members
of the Infrastructurco Group participate in a credit card program under an
agreement between SPX Corporation (China) Co., Ltd. (a member of the Flowco
Group) and China Merchants Bank.  Such members of the Infrastructurco Group
shall have continued access to such credit card program and use of the credit
cards issued thereunder until June 29, 2016.  Each applicable member of the
Infrastructurco Group shall directly pay China Merchants Bank for any charges
made against such credit cards and for any related administrative charges or
fees.  SPX shall reimburse SPX Corporation (China) Co., Ltd. for any liability
incurred arising from the failure by any member of the Infrastructurco Group to
make any such payments.

 

·                  Australia Credit Cards: As of the Effective Date,
Radiodetection Australia Pty Ltd. (a member of the Infrastructurco Group)
participates in a credit card program under an agreement between SPX Flow
Technology Australia Pty Ltd. (a member of the Flowco Group) and Bank of
America, N.A.  Radiodetection Australia Pty Ltd. shall have continued access to
such credit card program and use of the credit cards issued thereunder until
December 31, 2015.  Radiodetection Australia Pty Ltd. shall directly pay Bank of
America, N.A. for any charges made against such credit cards and for any related
administrative charges or fees.  SPX shall reimburse SPX Flow Technology
Australia Pty Ltd. for any liability incurred arising from the failure by
Radiodetection Australia Pty Ltd. to make any such payments.

 

·                  Online Banking:  For a period of up to three (3) months,
Flowco shall permit SPX-designated persons to use the Flowco “company profile”
in the applicable online banking systems to the extent necessary for access to
the bank accounts of the members of the

 

B-7

--------------------------------------------------------------------------------


 

Infrastructurco Group or any related processing/payment services.  Flowco may
limit or discontinue access to selected SPX-designated persons at any time in
its reasonable discretion.

 

B-8

--------------------------------------------------------------------------------


 

IV.  FACILITY ACCESS AND MANAGEMENT

 

Flowco agrees to provide SPX or its applicable Affiliates with access, use of
limited common areas, telephone and internet access and general administrative
services (all in accordance with standards of the Level of Services set forth in
Section 1.2 of the Transition Services Agreement) in the following facilities in
exchange for the fees set forth below.  Flowco’s agreement to provide access to,
or use of, a given facility shall automatically terminate upon termination of
Flowco’s right to occupy such facility or relevant portion thereof (for any
reason) and Flowco shall not be obligated to provide replacement facilities for
SPX.

 

Facility

 

 

 

Monthly Fee*

1.

 

SPX Middle East FZE
The Galleries, 3rd Floor
Downtown Jebel Ali
Dubai, United Arab Emirates

 

AED

17.090,03

 

--------------------------------------------------------------------------------

* Monthly fee is applicable for no more than the space utilized and scope of
services provided as of the Effective Date and use by the number of employees of
members of the Infrastructurco Group that utilized such facility as of the
Effective Date.  Additional space of users must be separately negotiated.

 

B-9

--------------------------------------------------------------------------------


 

V.  FLOWCO CONTRACTS

 

Flowco shall take commercially-reasonable efforts to allow the applicable
members of the Infrastructurco Group to continue to contract services under the
same terms as the following Flowco contracts, provided that the continuation of
these services does not cause breach of any existing vendor agreement and does
not result in additional costs to Flowco:

 

·                                          Travel Booking Services Support
Agreement with BCD, excluding VIP Agent and Meeting Services offerings; provided
that, for any period during which any member of the Infrastructurco Group
utilizes such contract, SPX shall reimburse Flowco quarterly in an amount equal
to 40% of the those certain non-POS fees billed by BCD.

 

·                                          Amendment 11 to the Services
Agreement identified by Verizon/MCI Contract Identification Number 566509,
between Verizon Business Network Services Inc. and SPX (as predecessor in
interest to Flowco), together with all exhibits, attachments, and schedules
thereto, all orders issued thereunder, and all prior modifications to any of the
foregoing on or before the date hereof.

 

Subject to the provisions of Section 2.9 of the Separation Agreement, for each
of the Flowco Contracts listed above and upon request by SPX, Flowco shall
provide SPX with such information regarding pricing and other contract terms and
the SPX usage thereunder as reasonably required by SPX in connection with
negotiation of a replacement contract with the applicable vendor, subject to
appropriate restrictions for classified, privileged or confidential information
and to the requirements of applicable law or contractual provisions.

 

B-10

--------------------------------------------------------------------------------


 

VI. OTHER

 

To be provided on an as-needed basis, subject to reasonable negotiation on
project scope, for the term of the Transition Services Agreement:

 

Task

 

Rate

 

 

 

M&A Advisory Services. Such services shall continue until (i) consummation of
the applicable identified transaction or (ii) notice of termination by SPX,
whichever is earlier.

 

$20,000 per month; subject to equitable adjustment to reflect the time
commitment and scope of services provided, upon mutual agreement by SPX and
Flowco in good faith

 

 

 

Conflict Minerals Assistance:  Overall coordination of Infrastructurco’s
Conflict Minerals Compliance Program data preparation in support for CMRT report
development & submission.  Tasks include but are not limited to: coordination of
supplier identification and segregation; coordination of CM supplier survey
solicitation, expediting, compilation and reporting; coordination of smelter
RCOI for 3TG materials;  and coordination of Infrastructurco representatives &
consultants involved in CMRT data preparation. Such services terminate May 31,
2016 if not earlier terminated.

 

$200 per hour

 

 

 

Security Assistance Management

 

$130 per hour

 

 

 

Knowledge Transfer Services. Upon request by SPX, Flowco agrees to make its
corporate-level employees available to provide limited general consulting
services to corporate-level employees of Infrastructurco regarding general
processes, enterprise knowledge, routines, best practices and organizational
matters, to the extent related to the services formerly performed by such Flowco
employee.

 

Flowco shall have the sole discretion in identifying the specific employees to
perform such services and no obligation to retain any specific Flowco employee
for performance of these services. SPX acknowledges and agrees that the scope of
these services shall be limited to general consulting and guidance on prior
practices and that any requests for process outsourcing, functional
training/onboarding, preparation of process summaries or other documentation,
information collection, research, third-party services, implementation,
developments, enhancements, project management or ticket-item resolutions are
not included and any such projects must be separately negotiated on a
fee-for-project basis.

 

No Charge

 

B-11

--------------------------------------------------------------------------------